Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 presented for examination. Applicant filed an amendment on 12/08/2020 amending claims 1, 8, 14 and 18 in the amendment and canceling claims 5, 7, 17 and 19 in the amendment. Therefore, the claims 1-4, 6, 8-16 and 18 are pending.
 After careful consideration of applicant’s amendments and arguments, new ground of rejections of claims necessitated by applicant amendment has been established in the instant application as set forth in detail below. Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 

Amendment to the specification
	Examiner enters amendment to the specification paragraph [0044] as submitted by the applicant on 12/08/2020.

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
In the instant case, claims 1-4, 6, 8-16 and 18 are directed to system and method for executing issuance of virtual receipt for deposited underlying asset by writing transaction to distributed ledger and initiate transfer of the underlying asset to a holder in response to receiving request to redeem or cancel the virtual receipt using the distributed ledger. The claims 1-4, 6, 8-16 and 18 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:

3.	Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claims 1 and 8 are directed to a method to managing asset or obligation-backed receipts in a distributed system which is a statutory categories of invention (Step 1: YES) 
Claim 13 is directed to a system managing asset or obligation-backed receipts in a distributed system. The claimed system is therefore directed to a statutory category, i.e., a machine (a combination of device) (Step 1: YES).  

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claims 1 and 13 are similar and recite executing issuance of a virtual receipt for underlying asset and claim 8 recites transferring underlying asset to holder of the virtual receipt in response to receiving request to redeem or cancel the virtual receipt. These claims are then analyzed to determine whether it is directed to a judicial exception. 
The limitations of “receiving confirmation of a deposit of an underlying asset and ring fencing, via the computer processor, the underlying asset in the account maintained by the depositary entity” in claim 1 and 13; and “receiving a request to redeem or cancel the virtual receipt from a holder of a virtual receipt” in claim 8, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the fundamental economic practice in transaction of investment securities but for the recitation of generic computer components. That is, other than reciting “via a computer processor of an information processing apparatus,” nothing in the claim element precludes the step from practically performing fundamental economic practice/principles and thus fall within the “fundamental economic practices/principles” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a processor in the claim does not negate the fundamental economic practice/principles of these limitations because the claim here merely uses the processor as a tool to perform the recited claims steps under Certain Methods of Organizing Human Activity. See October Update at Section II (B) (i). Thus, the above limitations of recite concepts that fall into the “fundamental economic practices/principles” grouping of abstract ideas. (YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Fed. Reg. at 54-55. 
Besides the abstract idea as described in Prong 1, the claim recites the additional elements of the performing “providing confirmation of the deposit and ring fencing to the asset originator, receiving, authorization from the asset originator to issue a virtual receipt for the deposited underlying asset, executing issuance of the virtual receipt by writing the transaction to a distributed ledger, and delivering, by the computer processor, the virtual receipt in accordance with instructions provided by the asset originator” in the claims 1 and 13; and “locking an assignment of the virtual receipt to the holder on a distributed ledger, wherein locking an assignment comprises marking the virtual receipt so that it may not be transferred or altered, confirming the locked-in assignment of the virtual receipt on the distributed ledger, cancelling the virtual receipt by writing the cancellation to the distributed ledger and initiating, via the computer processor, a transfer of the underlying asset to the holder” in the claim 8. The order combination elements of the claim is integrated into a practical application by improved method for asset encumbrance, confirmation and verification of an underlying asset deposited by an asset originator prior to issuing a virtual receipt providing coincidence of  the collateral and issued virtual receipt and providing link to the underlying asset or obligation with its digital representations on distributed block-chain based ledger system enabling to track ownership and transfer, transaction clearing and settlement, asset origination and securitization (see Specification: paragraph [0028, 0039]). The issuance of virtual receipt occurs in the designated distributed ledger system that validates the updates of the respective assets or transaction and movements or settlement of network participants (see Specification: paragraph [0046]). The claims 1, 8 and 13 and their dependent claims are eligible because they do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility (YES).
Step 2B: Claim provides an Inventive concept? – Not Applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 8-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins et al., International Publication No. WO 2017/131929 (reference 1 in Third Party Submission submitted on 08/14/2018 under CFR 1.290) in view of in view of Udo et al., U.S. Pub No. 2002/0023056 (reference A in attached PTO-892) in view of Lynn et al., U.S. Pub No. 2016/005470 (reference B in attached PTO-892) in view of Molinari et al., U.S. Pub No. 2017/0011460 (reference C in attached PTO-892) further in view of Hammad, U.S. Pub No. 2009/0271315 (reference D in attached PTO-892).
As per claim 1, Wilkins et al. teach a method for managing asset or obligation-backed virtual receipts on a distributed system comprising the steps of:
, via a computer processor of an information processing apparatus for a depositary entity (see Fig. 1, Crypto Fund Creation and Redemption Platform (125) -> Fig. 2, Processors (210); paragraph [0045-0046, 0056]; where Crypto Fund Creation and Redemption Platform used to create, redeem and trade digital fund token with underlying securities run on server and/or processor), confirmation of a deposit of an underlying asset into an   account maintained by the depositary entity by an asset originator, wherein the asset originator is the holder of the underlying asset (see Fig. 3, Steps 302 -> Step 306; Fig. 4, Step 402 paragraph [0029, 0033, 0048, 0065, 0067; Fig. 7, Owner of Securities/Originator: Send Securities to Manager/Depositor(702) -> Manager: Agree to Fund Creation (704): paragraph [0070]; where Fund Manager/Depositor  acting behalf of customer receives underlying securities from the Originator/holder of securities, hold the non-digital underlying securities in the account owned by the Manger/ Depositor and agrees to create digital representation of securities as er request of the asset originator and confirming the deposit of the securities by the asset originator);
ringfencing, via the computer processor, the underlying asset in the account maintained by the depositary entity with the custodian (see Fig. 4, Place Underlying securities into Escrow (402): paragraph [0025, 0029, 0067]; where depositor/Fund Manager as a custodian hold the non-digital underlying securities comprising fund that is only used as collateral guaranteeing creation of digital token or virtual receipt for the underlying securities);
receiving, via the computer processor, authorization from the asset originator to issue a virtual receipt for the deposited underlying asset (see Fig. 3, Step 308: paragraph [0065-0066]; where manager (considered to be an asset originator when acting on behalf of asset owner or issuer: specification, paragraph [0030]) request/authorize creation of digital fund token, a virtual receipt or representation of fund); and
 , via the computer processor, issuance of the virtual receipt by writing the transaction to a distributed ledger (see Fig. 4, Steps 404 -> Step 406; paragraph [0059-0062, 0065-0067]; where virtual token and/or receipt created and recorded in a Distributed Ledger).
Wilkins et al. do not teach delivering, by the computer processor, the virtual receipt in accordance with instructions provided by the asset originator.
Lynn et al. teach delivering, by the computer processor, the virtual receipt in accordance with instructions provided by the asset originator (see Figs. 2, 4 and 5: paragraph [0017-0019, 0030, 0040-0042, 0072]).
 Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow delivering, by the computer processor, the virtual receipt in accordance with instructions provided by the asset originator to Wilkins et al. because Lynn et al. teach including above features would enable to determine type of virtual receipt that is provided to the consumer (Lynn et al., Fig. 4, Step 420: paragraph [0040-0042])).
Molinari et al. also teach converting securities into virtual data token instruments, providing cryptographic wallet comprising user virtual token with transaction history and recording virtual tokens and its transaction in distributed block chain ledger (Molinari et al., abstract; Fig. 1, User Computing Device: Crypto Wallet (125) and Ledger (175); Fig. 2, Block Chain Ledger (275), Embedded Security Document (275A): paragraph [0022-0023, 0087-0095).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow converting securities into virtual data token instruments, providing cryptographic wallet comprising user virtual token with transaction history and recording virtual tokens and its transaction in distributed block chain ledger to Wilkins et al. because Molinari et al. teach including above features would enable to provide technological framework that standardizes electronic exchange of securities and permits instantaneous verification of transaction histories associated with the securities  utilizing virtualized data tokens 
Wilkins et al. do not teach receiving, via a computer processor of an information processing apparatus for a depositary entity and from a custodian, confirmation of a deposit of an underlying asset by an asset originator into an account maintained by the depository entity with the custodian, wherein the asset originator is the holder of the underlying asset and ringfencing to the asset originator; receiving, via the computer processor, authorization from the asset originator to issue a virtual receipt for the deposited underlying asset.
Udo et al. teach receiving, via a computer processor of an information processing apparatus for a depositary entity and from a custodian, confirmation of a deposit of an underlying asset by an asset originator into an account maintained by the depository entity with the custodian, wherein the asset originator is the holder of the underlying asset (see abstract, Figs. 1 and 2; where custodial firm of issuer/originator deposits payable instrument into custodial account of the issuer and receive electronic confirmation of the deposit) and ringfencing to the asset originator; receiving, via the computer processor, authorization from the asset originator to issue a virtual receipt for the deposited underlying asset (see Fig. 2, Step 215 -> Step 220 -> Step 225: paragraph [0015-0018]; where electronic confirmation of deposit payment instrument is received from custodian account/originator) and authorization for issuing electronic depository receipt/virtual receipt to  depository firm is received from custodian/ originator based on value of asset in custody account at a clearinghouse is equal/match to value electronic depository receipt to be issued (Udo et al., paragraph [0015-0016]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receiving, via a computer processor of an information processing apparatus for a depositary entity and from a custodian, confirmation of a deposit of an underlying asset by an asset originator into an account maintained by the depository entity with the custodian, wherein the asset originator is the holder of the underlying asset and 
As per claim 2, Wilkins et al. teach claim 1 as described above. Wilkins et al. further teach the method, wherein 
the confirmation is received from a custodian that received the deposit of the underlying asset (see Fig. 7, Step 702 –> Step 708: paragraph [0070]; where custodian or fund manager receives and hold non-digital securities from owner of the securities and confirm and/or agrees to creation of fund shares and request clearing bank to create digital/virtual token which is a digital representation of the securities).
As per claim 3, Wilkins et al. teach claim 1 as described above. Wilkins et al. further teach the method, wherein 
the virtual receipt comprises a token (see Fig. 3, Steps 308 -> Step 310; Fig. 4: paragraph [0065-0066]; where custodian of fund from owner of digital representation of the securities are created which comprises a token that is recorded on a distributed ledger).
As per claim 4, Wilkins et al. teach claim 1 as described above. Wilkins et al. further teach the method, wherein 
the distributed ledger is a Blockchain-based ledger (see Fig. 1, Crypto Ledger (155): paragraph [0037-0038, 0054; where Crypto Fund Creation and Redemption Platform uses distributed ledger as block chains to document and verify ownership and availability of the digital funds tokens).
As per claim 6, Wilkins et al. teach claim 1 as described above. Wilkins et al. further teach the method comprising:

8.	As per claim 8, Wilkins et al. teach a method for managing asset or obligation-backed virtual receipts on a distributed system comprising:
via a computer processor of an information processing apparatus for a depositary entity (see Fig. 1, Crypto Fund Creation and Redemption Platform (125) -> Fig. 2, Processors (210); Paragraph [0045-0046, 0056]; where Crypto Fund Creation and Redemption Platform used to create, redeem and trade digital fund token with underlying securities run on server and/or processor), 
receiving, from a holder of a virtual receipt for an underlying asset a request to redeem or cancel the virtual receipt (see Fig. 5, Manager: Request Redemption of Non-digital Securities (506): paragraph [0068-0069]; where manger, holder of digital fund token/virtual receipt request to redeem digital token to redeem non-digital securities) that is encumbered (see Fig. 4, Place Underlying securities into Escrow (402): paragraph [0025, 0029, 0067]; where depositor/Fund Manager hold the non-digital underlying securities comprising fund that is only used as collateral guaranteeing creation of digital token or virtual receipt for the underlying securities) and held in a deposit account maintained by the depositary entity (Fig. 7, Owner of Securities/Originator: Send Securities to Manager/Depositor(702) -> Manager: Agree to Fund Creation (704): paragraph [0070]; where Fund Manager/Depositor receives underlying securities from the Originator/holder of securities, hold the non-digital underlying securities in the account owned by the Manger/Depositor and agrees to create digital representation of securities confirming receipt of the securities);
locking, via one or more processors associated with the distributed system, an assignment of the virtual receipt to the holder on a distributed ledger, wherein locking an assignment comprises marking the virtual receipt so that it may not be transferred or altered (see Fig. 5, Step 508 -> Step 510: paragraph [0068]; where fund manager or holder is confirmed to be record owner of the digital token based of query of the distributed leger and once distributed ledger confirmed the ownership, the ownership is locked becomes immutable and cannot be altered/transferred since the distributed ledger is immutable database);
confirming, via the computer processor, the locked-in assignment of the virtual receipt on the distributed ledger (see Fig. 5, Step 508 -> Step 510: paragraph [0068]; where Manager is confirmed as recorder owner of digital token/virtual receipt by query at  the distributed ledger and token registered in  the distributed ledger );
cancelling, via the computer processor, the virtual receipt by writing the cancellation to the distributed ledger (see Fig. 13, Destroy Fund Token (616): paragraph [0068]); and
initiating, via the computer processor, a transfer of the underlying asset to the holder (see Fig 5, Step 514 -> Step 520: paragraph  [0068]; where non-digital securities is transferred  to recorded owner after confirming ownership of the digital token and the digital token is destroyed or cancelled and recorded in the distributed ledger).
  Udo et al. also teach receiving, via a computer processor of an information processing apparatus for a depositary entity, from a holder of a virtual receipt for an underlying asset that is encumbered and held in a deposit account maintained by the depositary entity (see Fig. 2, Step 200 -> Step 210: paragraph [0015]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include receiving, via a computer processor of an information processing apparatus for a depositary entity, from a holder of a virtual receipt for an underlying asset that is encumbered and held in a deposit account maintained by the depositary entity to Wilkins et al. because Udo et al. teach including above features would enable to continuously poll and determine specified value asset in custodian account matches depository 
As per claim 9, Wilkins et al. teach claim 8 as described above. 
Wilkins et al. do not teach the step of locking an assignment of the virtual receipt to the holder on a distributed ledger comprises associating a flag that indicates non-transferability of the underlying asset to the distributed ledger.
Molinari et al. and Hammad teach the step of locking an assignment of the virtual receipt to the holder on a distributed ledger comprises associating a flag that indicates non-transferability of the underlying asset to the distributed ledger Molinari et al.: Fig. 2, Block Chain Ledger (175), Security Rules (275B): paragraph [0070]; where restriction for security transaction associated data token/virtual receipt is placed and identified in updated block chain ledger; Hammad: paragraph [0008, 0052]).
 Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include locking an assignment of the virtual receipt to the holder on a distributed ledger comprises associating a flag that indicates non-transferability of the underlying asset to the distributed ledger to Wilkins et al. because Molinari et al. teach including above features would enable to reflect events pertaining to restriction in transaction associated with the securities and Hammad indicates transferability of asset according to bit value of the flag as “0” or “1” (Molinari et al.: abstract; paragraph [0070]; Hammad: paragraph [0008, 0052]).
As per claim 10, Wilkins et al. teach claim 8 as described above. Wilkins et al. further teach the method, wherein 
the underlying asset is transferred to an account designated by the holder (see Fig. 9, Steps 926 -> Step 932: paragraph [0037, 0077]; where non-digital securities are transferred to manager account).
As per claim 11, Wilkins et al. teach claim 8 as described above. Wilkins et al. further teach the method, wherein the step of cancelling the virtual receipt comprises: 
writing a cancellation of the virtual receipt to the distributed ledger (see Fig. 9, Distributed Ledger -> Record Destruction of Fund Token (930): paragraph [0077]).
As per claim 12, Wilkins et al. teach claim 8 as described above. Wilkins et al. further teach the method, wherein 
the distributed ledger comprises a Blockchain-based ledger (see Fig. 1, Crypto Ledger (155): paragraph [0037-0038, 0054; where Crypto Fund Creation and Redemption Platform uses distributed ledger as block chains to document and verify ownership and availability of the digital funds tokens).

As per claim 13, Wilkins et al. teach a system for managing asset or obligation-backed virtual receipts on a distributed system comprising:
an asset originator (see Fig. 3, Owner of Securities);
a depositary entity including a processor (Fig. 1, Fund manager (130); Fig. 3, Manager); and 
a distributed ledger system in communication with the depository entity (see Fig. 1, Crypto ledger(s) (155), Network (140, 120), Fund Manager (Depositor) (130): paragraph [0054]; Fig. 3, Distributed Ledger); wherein:
the asset originator deposits an underlying asset with the depositary entity, via the depository entity processor, (see Fig. 3, Owner of Securities: Send Securities to Manager (302) and Agree to Fund Creation (304): paragraph [0065]; where owner of securities send securities and deposit with Fund Manager);
the processor of the depositary entity ringfences the underlying asset in the account maintained by the depositary entity with the custodian (see Fig. 4, Place Underlying securities into Escrow (402): paragraph [0025, 0029, 0067]; where depositor/Fund Manager hold the non-
the processor of the depositary entity receives confirmation of the deposit of the underlying asset by the asset originator (see Fig. 3, Steps 302 -> Step 306; paragraph [0065]; Fig. 7, Owner of Securities/Originator: Send Securities to Manager/Depositor(702) -> Manager: Agree to Fund Creation (704): paragraph [0070]; where Fund Manager/Depositor receives underlying securities from the Originator/holder of securities upon request, hold the non-digital underlying securities in the account owned by the Manger/Depositor and agrees to create digital representation of securities confirming deposit of the securities by the asset originator); and
the processor of the depositary entity executes issuance of the virtual receipt by writing the transaction to a distributed ledger (see Fig. 4, Steps 404 -> Step 406; paragraph [0059-0062, 0065-0067]; where virtual token and/or receipt created/issued and recorded in a Distributed Ledger).
Wilkins et al. do not teach the processor of the depositary entity delivers the virtual receipt in accordance with instructions provided by the asset originator.
Lynn et al. teach the processor of the depositary entity delivers the virtual receipt in accordance with instructions provided by the asset originator (see Figs. 2, 4 and 5: paragraph [0017-0019, 0030, 0040-0042, 0072]).
 Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow delivering, by the computer processor, the virtual receipt in accordance with instructions provided by the asset originator to Wilkins et al. because Lynn et al. teach including above features would enable to determine type of virtual receipt that is provided to the consumer (Lynn et al., Fig. 4, Step 420: paragraph [0040-0042])).
Wilkins et al. do not teach the depositary entity receives authorization from the asset originator to issue a virtual receipt for the deposited underlying asset.
Udo et al. teach the depositary entity receives authorization from the asset originator to issue a virtual receipt for the deposited underlying asset (see Fig. 2, Step 215 -> Step 220 -> Step 225: paragraph [0015-0018]; where electronic confirmation of deposit payment instrument is received from custodian account/originator and authorization for issuing electronic depository receipt/virtual receipt to  depository firm is received from custodian/originator based on value asset in custody account at a clearinghouse is equal/match to value electronic depository receipt to be issued (Udo et al., paragraph [0014-0015]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the depositary entity receives authorization from the asset originator to issue a virtual receipt for the deposited underlying asset to Wilkins et al. because Udo et al. teach including above features would enable to ensure issuer possesses  a payable instrument and therefore has authority to issue receipts backed by collateral with respect to that instruments (Udo et al., abstract; paragraph [0002 and 0005]).
As per claims 14-16 and 18, Wilkins et al. teach claim 13 as described above. Claims 14-16 and 18 are rejected under same rational as claims 2-4 and 6 as described above. 

Response to Arguments
New ground of rejections of claims necessitated by applicant amendment has been established in the instant application as described above. Applicant's arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.
Applicant indicated that Molinari et al. does not teach “converting securities into virtual data token…” and Udo does not teach “providing, via the originator, receiving, via the computer processor, authorization from the asset originator….” without providing any reason and further presenting the amendment to claim 1 with statement “without conceding that the proposed combination of Wilkins, Udo and Molinari is proper.” 


Conclusion
Accordingly, this action is made Non-Final. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Adams (U.S. Pub No. 2011/0010291) teaches paperless transaction trail system.
Ford et al. (U.S. Pub No. 2016/0260171) teach commodity contract market using a secure distributed ledger.
Haldenby et al. (U.S. Pub No. 2017/0046698) teach establishing and enforcing transaction-based restrictions using hybrid public-private block chain ledgers.
Jung et al. (U.S. Pub No. 2007/0118420) teach context determinants in virtual world environment.
Landesmann (U.S. Patent No. 7,072,943) teaches granting deposit-contingent e-mailing.
Ovalle (U.S. Pub No. 2018/0096752) teaches multiple legal game provider with digital ledger.

Serrano et al. (U.S. Pub No. 2016/0371771) teach loan processing service utilizing distributed ledger digital asset.
Smith (U.S. Pub No. 2015/0379510) teaches block chain infrastructure and smart contracts to monetize data transactions involving changes to data included into a data supply chain.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691
03/17/2021